MEMORANDUM *
Petitioner Charles Carr appeals from the order of the district court denying his habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2254, and we affirm.
The Supreme Court has not clearly established the parameters of the “hot pursuit” exception to the warrant requirement, and in particular, has not clearly established whether the fact of hot pursuit alone justifies entry into a private residence to arrest a fleeing suspect. United States v. Santana, 427 U.S. 38, 42-43, 96 S.Ct. 2406, 49 L.Ed.2d 300 (1976); see also Welsh v. Wisconsin, 466 U.S. 740, 753, 104 S.Ct. 2091, 80 L.Ed.2d 732 (1984); Warden v. Hayden, 387 U.S. 294, 298, 87 S.Ct. 1642, 18 L.Ed.2d 782 (1967). Accordingly, the decision of the California Court of Appeal denying Carr’s ineffective assistance of counsel claim was not contrary to, or an unreasonable application of, clearly established Supreme Court precedent. See 28 U.S.C. § 2254(d).
The record does not support expansion of the certificate of appealability in order to reach issues uncertified by the district court. See 28 U.S.C. § 2253(c).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.